PER CURIAM.
Relators seek mandamus relief from the trial court’s denial of their motion to compel arbitration. The real parties in interest contend that relators waived any right to arbitration by waiting too long after the litigation commenced to assert it. Relators contend that they did not move to compel arbitration immediately after suit was filed because they did not have a copy of the arbitration agree*598ment in their files, and that they moved to compel arbitration within a few days after they discovered the agreement. We believe the trial court should have the opportunity to reconsider its ruling in light of our recent opinion in EZ Pawn Corporation v. Mandas, 934 S.W.2d 87 (Tex.1996) (per curiam). Accordingly, we overrule the motion for leave to file without addressing the merits of the motion or the petition for writ of mandamus, and without prejudice to relators’ again requesting relief from the court of appeals and this Court after the trial court has had an opportunity to reconsider its ruling.